Cite as 2015 Ark. 494

                  SUPREME COURT OF ARKANSAS

          IN RE SUPREME COURT                   Opinion Delivered December 17, 2015
          COMMITTEE ON
          PROFESSIONAL CONDUCT




                                      PER CURIAM

       The terms of the following members of the Supreme Court Committee on

Professional Conduct expire December 31, 2015:

       Panel B: James Dunham - (Russellville) attorney, Third Congressional District

       Panel B: Sylvia Orton - (Little Rock) non-attorney, statewide at large

       Panel C: Judge Kathleen Bell (Helena) attorney, First Congressional District

       Mr. Dunham is eligible to serve another term and has accepted reappointment in

the present position. Appointment is hereby made to a new six-year term, which shall

expire on December 31, 2021.

       Sylvia Orton and Judge Bell will both be ending their second full terms, and

therefore are not eligible for reappointment.

       The court hereby appoints Keith Chrestman of Jonesboro to Panel C as the First

Congressional District attorney member, and Elmer J. Ritchie of Little Rock to Panel B as

the non-attorney member, statewide at large. Each of these members are also appointed

for a six-year term ending December 31, 2021.

       The Court expresses its appreciation to each of these members for their service on

this most important Committee.